Appeal by defendant from a judgment of the County Court, Nassau County (Collins, J.), rendered August 5, 1982, convicting him of murder in the second *1051degree, manslaughter in the first degree, robbery in the first degree, burglary in the third degree and petit larceny, upon a jury verdict, and imposing sentence.
Judgment aifirmed.
Although it was error to have permitted the introduction of evidence concerning the results of tests performed upon a blood sample taken from the defendant without obtaining his consent or a court order (see, People v Moselle, 57 NY2d 97; CPL 240.40; see also, Schmerber v California, 384 US 757), we conclude that, under the facts of this case, such error was harmless. The evidence adduced by the People overwhelmingly established defendant’s commission of the crimes of which he stands convicted.
We have examined defendant’s other contentions and find them to be either unpreserved for appellate review or without merit. Mollen, P. J., Gibbons, Rubin and Kooper, JJ., concur.